Citation Nr: 1643856	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  16-12 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for esophageal cancer, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel 


INTRODUCTION

The Veteran had active service from September 1969 to July 1971, with service in the Republic of Vietnam from July 1970 to July 1971.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a November 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

This matter was previously before the Board, in July 2016, when it was remanded for further evidentiary development.  It now returns for appellate review.

In May 2016, the Veteran and his spouse provided testimony at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND


While further delay is regrettable, the Board finds that further development is required prior to adjudicating the Veteran claim.  See 38 C.F.R. § 19.9 (2015). 

Pursuant to the July 2016 Board remand, the Veteran was provided with a VA esophageal conditions examination in August 2016.  The August 2016 VA examiner determined that the Veteran's esophageal cancer was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The August 2016 VA examiner noted the Veteran was a smoker and that his father passed away within weeks after being diagnosed with esophageal cancer.  However, the August 2016 VA examiner noted a risk factor of esophageal cancer may include familial aggregation, but also noted the extent to which hereditary factors are involved in the pathogenesis of esophageal cancer remained uncertain.  The August 2016 VA examiner also cited risk factors of cigarette smoking, dietary factors, human papilloma virus, atrophic gastritis, prior gastrectomy and exposure of the esophageal mucosal to noxious or toxic stimuli, resulting in a sequence of dysplasia and carcinoma in situ carcinoma.  The August 2016 VA examiner stated, in part, that there was no consensus on the etiology of this type of cancer but the medical literature does agree, to an extent, that genetics and cigarette smoking do put a person at increased risk of developing this condition.  The August 2016 VA examiner also stated that a discrepancy was noted in the bottom of the article, titled Agent Orange exposure and cancer incidence in Korean Vietnam veterans: a prospective cohort study, which found that an elevated risk of mouth cancer; salivary gland cancer; and digestive cancers such as cancers of the stomach, small intestine, and liver, which were not found to be clearly associated with exposure to Agent Orange/TCDD in previous cohort studies primarily based on Western populations, is worth noting and requires further research.  The August 2016 VA examiner further stated that, in her medical opinion there was not enough medical data to prove a causation or link between esophageal cancer and Agent Orange and noted a presumption of service connection based on exposure to herbicides used in Vietnam is warranted for conditions that VA has found to have a statistically significant association with such exposure.  

The August 2016 VA opinion is not adequate for decision making purposes, as the VA examiner impermissibly relied upon generalized risk factors rather than specifically addressing the relevant factors in the Veteran's specific case.  Moreover, the August 2016 VA examiner did not rule out that the Veteran's esophageal cancer was linked to Agent Orange exposure but merely provided an opinion that there was not enough medical data to prove a causation or link between esophageal cancer and Agent Orange.  Furthermore, the August 2016 VA examiner provided a rationale based on circular reasoning that such was not related because it is not one of the presumptive conditions recognized by VA.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Additionally, the citation provided by the August 2016 examiner, with respect to the article, Agent Orange exposure and cancer incidence in Korean Vietnam veterans: a prospective cohort study, is not of record, as only an abstract was previously associated with the record.  Accordingly, on remand, another VA opinion must be obtained.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Forward the claims file to an examiner other than the August 2016 VA examiner.  The entire claims file should be made available for review, to include a complete copy of this remand.  

Upon review of the record, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's esophageal cancer is etiologically related to service, to include as due to herbicide exposure.  In rendering rationale for such opinion, the examiner must address the relevant factors in the Veteran's specific case, and not rely upon generalized risk factors, or whether the condition has been found by VA to have a statistically significant association with herbicide exposure.

The examiner should also address and associate with the record, if possible, the article titled Agent Orange exposure and cancer incidence in Korean Vietnam veterans:  a prospective cohort study.  

The term "at least as likely as not" does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of a conclusion as it is to find against it.

A complete rationale for all opinions expressed must be provided.

In the event that the VA examiner feels that another VA examination is necessary, such should be scheduled, and the Veteran should be notified of the time and place of the examination.

2.  Thereafter, after undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

